                                                                                             REMAND/JS-6
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 19-00186-GW(MAAx)                                          Date      March 11, 2019
 Title             Edward Gately v. Sheraton License Operating Company, LLC, et al.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                            None Present
                 Deputy Clerk                        Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                         None Present                                          None Present
 PROCEEDINGS:                IN CHAMBERS - ORDER


        This action was removed to this federal court based on alleged diversity jurisdiction. See Notice
of Removal, Docket No. 1. On March 1, 2019, this Court issued an order to show cause as to
jurisdiction because certain of the defendants were limited liability companies ("LLCs") and the removal
notice did not delineate the citizenship of their members. (Docket No. 12. Defendants have now filed a
Declaration Regarding Order to Show Cause (Docket No. 14) wherein they indicate that there is a
"down the chain ownership" of certain Defendant LLCs by entities who share common citizenship with
the Plaintiff. Hence, there is no subject matter jurisdiction based on diversity as to this lawsuit.
Therefore, this case is forthwith remanded back to state court.




                                                                                                   :
                                                               Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
